Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicant’s Amendment to the Claims filed on 03/07/2022 is entered.
	Claims 17-20, 22-34, and 36-38 are pending and examined in this office action.
	Claims 17-19, 31, and 33 were previously withdrawn.
Election/Restrictions
Claims 20 and 30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-19, 31, and 33, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/15/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
All objections and rejections made in the final office action mailed on 10/05/2021 are withdrawn based on the Applicant’s Amendment to the Claims filed on 03/07/2022.
Allowable Subject Matter
	Claims 17-20, 22-34, and 36-38 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest the product of claim 20.  Specifically, the limitation that the WPRE comprises the nucleotide sequence of SEQ ID No. 4 is not taught or fairly suggested in the prior art.  SEQ ID NO: 4 is a variant WPRE being a 543 nucleotide DNA called WPREm which is not taught in the prior art nor fairly suggested as part of the claims as a whole in the prior art.  Related prior art is Wert et (Human Molecular Genetics, 2014, Vol 23, No.2, pages 514-523, published 09/18/2013).  Wert et al discloses AAV2/8(Y733F)-Roh-Pde6alpa as a gene therapy virus vector.  Wert et al do not teach or suggest using a WPRE element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658